
	
		I
		111th CONGRESS
		1st Session
		H. R. 3712
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Platts (for
			 himself, Mr. Arcuri,
			 Mr. Campbell,
			 Mr. Doyle,
			 Mr. Gerlach,
			 Mr. Hinchey,
			 Mr. Israel,
			 Mr. Murtha,
			 Ms. Schwartz,
			 Mr. Shuster,
			 Mr. Brady of Pennsylvania,
			 Mr. Cohen,
			 Mr. Fortenberry,
			 Mr. Gordon of Tennessee,
			 Mr. Holden,
			 Mr. Miller of North Carolina,
			 Mr. Pitts,
			 Mr. Sestak, and
			 Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  recognition of and to commemorate the 1863 invasion of Pennsylvania, the Battle
		  of Gettysburg, and President Abraham Lincoln’s Gettysburg
		  Address.
	
	
		1.Short titleThis Act may be cited as the
			 1863 Gettysburg Campaign
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The 1863 invasion of Pennsylvania and the
			 resulting Battle of Gettysburg proved decisive in the final outcome of the
			 American Civil War.
			(2)President Abraham
			 Lincoln’s Gettysburg Address put the Civil War in perspective as a test of the
			 success of the American Revolution.
			(3)The Army Heritage
			 Center Foundation works with the United States Army to establish, sponsor,
			 support, promote, and maintain the United States Army Heritage and Education
			 Center at Carlisle, Pennsylvania.
			(4)The Army Heritage and Education Center is
			 the Army’s premier center for the study of the role of the individual soldier
			 in support of the Nation.
			(5)The Civil War
			 photograph and manuscript collection at the Center is considered one of the
			 finest in the Nation.
			(6)The Center seeks
			 to honor the service and sacrifice of soldiers and their families, preserve the
			 memories of their service by gathering and preserving artifact and manuscript
			 collections, and to educate the public through a world class archives, museum
			 displays, and engaging educational programs.
			(7)The goal of the
			 Center is promote an appreciation of the sacrifices that generations of
			 American soldiers and their families have made to safeguard the freedoms of
			 this Nation.
			(8)The Army Heritage Center Foundation will,
			 through donated support, fund and construct the public components of the Army
			 Heritage and Education Center—the Visitor and Education Center and the Army
			 Heritage Museum—and, once construction is complete, focus on providing
			 margin of excellence support to meet the needs of educational
			 programs and other activities at the Army Heritage and Education Center for
			 which Federal funds are unavailable.
			(9)The Gettysburg
			 Foundation is dedicated to supporting the Gettysburg National Military Park, a
			 unit of the National Park Service, by—
				(A)operating the new
			 Museum and Visitor Center for the Park;
				(B)funding the
			 preservation and rehabilitation of the Park's resources;
				(C)preserving and
			 displaying the Cyclorama painting; and
				(D)providing visitors
			 with an understanding of the significance of the Battle of Gettysburg within
			 the context of the causes and consequences of the American Civil War.
				(10)The Army Heritage Center Foundation and the
			 Gettysburg Foundation are each nongovernmental, member-based, and publicly
			 supported nonprofit organizations that are dependent on funds from members,
			 donations, and grants for support.
			(11)The Foundations
			 use such support to help create and sustain the Gettysburg National Military
			 Park and the Army Heritage and Education Center.
			(12)The Gettysburg Foundation is recognized as
			 the official partner of Gettysburg National Military Park and the Army Heritage
			 Center Foundation is recognized by the Secretary of the Army as the lead agency
			 supporting the development of the Army Heritage and Education Center.
			3.Coin
			 specifications
			(a)DenominationsIn recognition and commemoration of the
			 1863 Invasion of Pennsylvania, the decisive Battle of Gettysburg, and President
			 Lincoln’s Gettysburg’s Address, and notwithstanding any other provision of law,
			 the Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall mint and issue the following coins:
				(1)$5 Gold
			 coinsNot more than 100,000 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 Silver
			 coinsNot more than 500,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(3)Half dollar clad
			 coinsNot more than 750,000 half dollar coins, which
			 shall—
					(A)weigh 11.34
			 grams;
					(B)have a diameter of
			 1.205 inches; and
					(C)be minted to the
			 specifications for half dollar coins, contained in section 5112(b) of title 31,
			 United States Code.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the history and memory of
			 the Gettysburg campaign and President Lincoln’s Gettysburg Address.
				(2)Designations and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2013; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall—
				(1)contain motifs that specifically
			 commemorate the 1863 invasion of Pennsylvania, the Battle at Gettysburg, and
			 Lincoln’s Gettysburg Address;
				(2)be selected by the
			 Secretary, after consultation with the Secretary of the Army, the Secretary of
			 the Interior, and the Commission of Fine Arts; and
				(3)be reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilitiesFor each of the 3 coins minted under this Act, at
			 least 1 facility of the United States Mint shall be used to strike proof
			 quality coins, while at least 1 other such facility shall be used to strike the
			 uncirculated quality coins.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the 1-year period beginning on January 1, 2013.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins minted under this Act shall include a
			 surcharge as follows:
				(1)A
			 surcharge of $35 per coin for the $5 coin.
				(2)A
			 surcharge of $10 per coin for the $1 coin.
				(3)A
			 surcharge of $5 per coin for the half dollar coin.
				(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be promptly
			 paid by the Secretary as follows:
				(1)Gettysburg
			 foundation2/3 to the Gettysburg
			 Foundation.
				(2)Army heritage
			 center foundation1/3 to the Army
			 Heritage Center Foundation.
				(c)AuditsThe Army Heritage Center Foundation and the
			 Gettysburg Foundation shall each be subject to the audit requirements of
			 section 5134(f)(2) of title 31, United States Code, with regard to the amounts
			 received by each such Foundation under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code (as in effect on the date of the enactment of this Act). The Secretary of
			 the Treasury may issue guidance to carry out this subsection.
			
